DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 13 are objected to because of the following informalities:
Claim 6, lines 2-3, “the first resistor” should be changed to “a first resistor” due to a lack of antecedent basis. 
Claim 13, line 2, “the first control circuit” should be changed to “the first control signal”. 
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joo (US 2021/0397207).
Regarding claim 1, Joo teaches a circuit (Figure 7), comprising: a feedback circuit (Figure 7 Component 350) configured to generate a feedback signal (Figure 7 Component VFB) using a voltage level of a regulated power supply node (Figure 7 Component Vout; Figure 7 Component NO is the regulated power supply node; VFB is a scaled version of Vout based on the components present within Component 350); a comparison circuit (Figure 7 Component 100 is seen in further detail in Figure 2; Figure 2 has been annotated below as Figure 2A; Figure 2A Component CC) configured to generate an error signal using the feedback signal and a reference voltage level (Figure 2A Component VREF; Figure 2A Component CC outputs a difference between VREF and VFB to Component COMP; This element is mapped similar to the manner in which the Applicant claims their comparison circuit, 105, in Applicant’s own Figure 1); a compensation circuit (Figure 2A Component COMP) configured to modify, based on an impedance of a route coupled between the regulated power supply node and a load circuit (Figure 7 Components RL+CL), the error signal to generate a control signal (Figure 7 Component EV1; Figure 2A Component EV1; Signal EV1 is adjusted by Component 360 and Component Cc which are seen in Figure 2A; Paragraphs 0059-0061); and an output circuit (Figure 7 Components 310+330) configured to source, based on the control signal (Figure 7 Component 310 has a transistor 311 that is controlled in part by Component EV1; Paragraphs 0036-0039), a current to the regulated power supply node (Figure 7 Component IL).

    PNG
    media_image1.png
    516
    625
    media_image1.png
    Greyscale


Regarding claim 2, Joo teaches all the limitations of claim 1. Joo further teaches wherein the compensation circuit (See Figure 2A Above Component COMP) includes a current mirror (Figure 2A Components 131 and 133 form a current mirror) and a capacitor (Figure 2A Component Cc) coupled between the current mirror and the regulated supply voltage node (Component Cc is coupled between Components NO and Component 331).

Regarding claim 3, Joo teaches all the limitations of claim 2. Joo further teaches wherein the compensation circuit (See Figure 2A Above Component COMP) is configured to introduce a compensation pole that can track a parasitic ESR zero, wherein respective frequencies associated with zero and the pole are dependent upon a routing impedance between the regulated power supply node and the load circuit (Paragraphs 0098-0104 highlight that compensation poles are introduced by the compensation circuit based on the conditions of the load; Figure 12; Paragraph 0079).

Regarding claim 4, Joo teaches all the limitations of claim 1. Joo further teaches a gain control circuit (Figure 7 Component 200; Component 200 is seen in further detail in Figure 3) coupled to the compensation circuit and the output circuit (Figure 7 Component 200 receives the EV1 signal which is outputted by the compensation circuit and outputs a signal to Component 310), wherein the gain control circuit configured to generate, based on the control signal, a modified control signal (Figure 7 Component EV2; Figure 3 Component EV2; EV2 is generated based on EV1; Paragraphs 0059-0061), wherein the output circuit is configured to change the current to the regulated power supply node based on changes to the modified control signal (Paragraph 0039 “The power transistor 311 is connected to the output terminal of the buffer 200 at the second intermediate node 183 and has a gate receiving the second error voltage EV2, and regulates the input voltage VIN based on the second error voltage EV2 to provide an output voltage VOUT to the output node NO. A load current IL corresponding to the output voltage VOUT is provided to the load 340 from the output node NO”).

Regarding claim 8, Joo teaches all the limitations of claim 1. Joo further teaches wherein the output circuit (Figure 7 Components 310+330) includes a current mirror (Figure 7 Components 311 and 331 are in a current mirror configuration wherein Component 331 generates a scaled version of Component IL) configured to generate the current to the regulated power supply node based on a modified control signal (Figure 7 Component EV2), wherein the modified control signal is generated, based on the control signal (Figure 7 Component EV2 is generated based on Component EV1; Paragraphs 0059-0061), by a gain control circuit (Figure 7 Component 311 generates Component IL based on Component EV1 which is received by Component 200, the gain circuit, which in turn generates Component EV2 to control the turning on and off of Component 311; Paragraph 0039).

Regarding claim 9, Joo teaches a method (Figure 7) comprising: sourcing, by a voltage regulator circuit (Figure 7 Components 310+330), a current (Figure 7 Component IL) to a regulated power supply node (Figure 7 Component NO); performing a comparison (Figure 7 Component 100 is seen in further detail in Figure 2; Figure 2 has been annotated above as Figure 2A; Figure 2A Component CC) of a voltage level of the regulated power supply node (Figure 7 Component VFB) to a reference voltage (Figure 2A Component VREF); adjusting a value of the current using results of the comparison (Figure 2A Component COMP generates a signal EV1 based on the comparison to control the switch 311 found in Component 310 in Figure 7); and stabilizing, using the results of the comparison, a frequency response of the voltage regulator circuit using at least one compensation pole whose frequency is based on an impedance of a route coupling the voltage regulator circuit to a load circuit (Figure 7 Components RL+CL; Paragraphs 0098-0104 highlight that compensation poles are introduced by the compensation circuit based on the conditions of the load; Figure 12; Paragraph 0079 highlights how Component 360 is controlled to adapt and stabilize the frequency response and Component 360 is present in Figure 2A Component COMP).

Regarding claim 10, Joo teaches all the limitations of claim 1. Joo further teaches wherein stabilizing a frequency response of the voltage regulator circuit further comprises using at least one compensation zero having a frequency that is dependent on the frequency of the compensation pole, wherein a frequency of the compensation zero is less than the frequency of the compensation pole (Paragraphs 0098-0104; Paragraph 0079).

Regarding claim 11, Joo teaches all the limitations of claim 1. Joo further teaches wherein stabilizing the frequency response of the voltage regulator circuit includes a compensation circuit (See Figure 2A Above Component COMP) generating a first control signal based on the comparison (Figure 2A Component EV1; Figure 7 Component EV1) and further comprises providing the first control signal to a gain control circuit (Figure 7 Component 200 receives the signal EV1; Component 200 is seen in further detail in Figure 3).

Regarding claim 12, Joo teaches all the limitations of claim 11. Joo further teaches generating, based on the first control signal and using the gain control circuit, a second control signal (Figure 7 Component 200 receives Component EV1 to generate Component EV2; Paragraph 0059-0061); an output circuit sourcing the current to the regulated supply voltage node based on the second control signal (Figure 7 Components 310+330; Figure 7 Component 310 receives signal EV2 at the gate of Component 311 which is controlled to turn on and off based on signal EV2 thus sourcing the current Component IL).

Regarding claim 13, Joo teaches all the limitations of claim 11. Joo further teaches the gain control circuit adjusting a voltage-to-current gain based on the first control circuit (Figure 7 Componetn 200; Paragraph 0038).

Regarding claim 15, Joo teaches an apparatus (Figure 7), comprising: a feedback circuit (Figure 7 Component 350) configured to generate a feedback signal (Figure 7 Component VFB) using a voltage level of a regulated power supply node (Figure 7 Component Vout; Figure 7 Component NO is the regulated power supply node; VFB is a scaled version of Vout based on the components present within Component 350); an error amplifier circuit (Figure 7 Component 100 is seen in further detail in Figure 2; Figure 2 has been annotated above as Figure 2A; Figure 2A Component CC) configured to generate an error signal using the feedback signal and a reference voltage level (Figure 2A Component VREF; Figure 2A Component CC outputs a difference between VREF and VFB to Component COMP; This element is mapped similar to the manner in which the Applicant claims their error amplifier circuit, 105, in Applicant’s own Figure 1); a compensation circuit (Figure 2A Component COMP) coupled to the regulated power supply node via a capacitor (Figure 7 Component Cc; Figure 2A Component Cc is coupled to Component NO), wherein the compensation circuit is configured to modify the error signal, using the voltage level of the regulated power supply node, to generate a first control signal (Figure 2A Component EV1; Figure 2A Component EV1 is generated by Component COMP through the use of Component 360 and Component Cc; Paragraphs 0059-0061); and an output circuit (Figure 7 Components 310+330) configured to source a current to the regulated power supply node (Figure 7 Component IL), wherein a value of the current is based on a value of the first control signal (Figure 7 Component 310 has a transistor 311 that is controlled in part by Component EV1; Paragraphs 0036-0039).

Regarding claim 16, Joo teaches all the limitations of claim 15. Joo further teaches a gain control circuit (Figure 7 Component 200; Component 200 is seen in further detail in Figure 3) configured to generate a second control signal (Figure 7 Component EV2) based on the first control signal (Paragraph 0059-0061), wherein the gain control circuit is coupled to provide the second control signal to the output circuit (Figure 7 Component EV2 is outputted to Component 310’s transistor, Component 311).

Regarding claim 20, Joo teaches all the limitations of claim 16. Joo further teaches wherein the compensation circuit (See Figure 2A above Component COMP) includes a current mirror (Figure 2A Components 131 and 133), wherein the capacitor (Figure 2A Component Cc) is coupled between the current mirror and the regulated supply voltage node (Component Cc is coupled between Components NO and Component 331).
 
Allowable Subject Matter
Claims 5-7, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the gain control circuit is configured to bias first and second resistors to respective voltage levels that are independent of an output current. 

Regarding claim 6, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein a frequency response of the gain control circuit is dependent on a pole-zero pair whose respective frequencies are based on the first resistor and a capacitor coupled across the first resistor. Claim 7 depends upon claim 6. 

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests controlling a bandwidth of the voltage regulator circuit by biasing voltages across first and second resistors of the gain control circuit to values independent of the current to the regulated power supply node; and controlling a frequency response of the gain control circuit using a pole-zero pain whose respective frequencies are based on the first resistor and a capacitor coupled across the first resistor.

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the gain control circuit includes first and second resistors coupled in series between respective gate terminals of first and second transistors, wherein the first and second transistors are coupled to a current mirror configured to cause respective current densities through the first and second transistors to be equal such that respective voltages across the first and second resistors are independent with respect to variations in the current to the regulated power supply node. Claims 18 and 19 depend upon claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2021/0373588) teaches a low dropout regulator with a resistor-capacitor compensation network. 
Brown (US 2017/0315574) teaches a voltage regulator with adaptive bias network comprising a resistor and a capacitor. 
Magod Ramakrishna (US 2019/0258282) teaches a low dropout regulator with frequency dependent resistance device for pole tracking compensation. 
Amer (US 2012/0212200) teaches a low dropout voltage regulator with an amplifier connected between an error amplifier and the pass transistor. 
Chen (US 2005/0184711) teaches a low dropout voltage regulator with two compensation capacitances.
Rincon-Mora (US 5982226) teaches optimized frequency shaping circuit topologies for LDOs.
Grant (EP 1569062 A1) teaches an efficient frequency compensation for linear voltage regulators. 
Arbetter (US 2020/0195140) teaches a power converter with robust stable feedback. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                             Supervisory Patent Examiner, Art Unit 2839